Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed on 01/18/2022 overcome all the rejections and objections set forth in the previous Office Action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-20, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
wherein the sound distribution information comprises a first heat map of the scene and a second heat map of the scene, wherein the first heat map comprises elements indicating sound energy levels distributed across the scene, and wherein the second heat map comprises elements indicating a semantic meaning of at least one sound produced in the scene. 
The closest prior art, Visser et al. (US 20130272548 A1) reveals a similar technique and system as discussed in detail in the previous office actions, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crocco et al. (US 20170261593 A1): A method of processing an acoustic image includes the steps of acquiring acoustic signals generated by acoustic sources in a predetermined region of space, generating a multispectral 3D acoustic image that includes a collection of 2D acoustic images, performing a frequency integration of the multispectral acoustic image for generating a 2D acoustic map locating at least one target acoustic source of interest and modeling the signal spectrum associated with the target acoustic source, generating a classification map obtained by comparing the signal spectrum of each signal associated with each pixel of the multispectral acoustic image and the model of the signal spectrum associated with the target acoustic source to distinguish the spectrum of the signal associated with the target acoustic source from the signal spectra associated with the remaining acoustic sources, and merging the classification map and the acoustic map to obtain a merged map. (Abstract)

    PNG
    media_image1.png
    351
    600
    media_image1.png
    Greyscale

Leow et al. (US 20150134418 A1): Method and system for providing real-time location previews. For example, a system and method for collecting data about activity levels, including persons waiting in queues and density of persons, as well as environmental conditions of a location from one or more client devices and/or user devices; processing the collected data to remove privacy concerns, calculate queue times, density levels and other activity levels within a defined location, and retrieve contextual and historical information, including scheduled events, relevant to determining anticipated level of activity and environmental conditions within and around a location; and making processed data available to users via communications network for purpose of previewing a location. (Abstract)

    PNG
    media_image2.png
    515
    485
    media_image2.png
    Greyscale

Rajagopalan et al. (US 20200178375 A1): A method (500) for monitoring sound within an environment (100) using a lighting network (300, 400) comprising a processor (26, 220), a plurality of sound sensors (32), a plurality of environmental sensors (36), and a plurality of lighting units (10), includes the steps of: obtaining (520), by at least one of the plurality of sound sensors, real-time sound data from within the environment; obtaining (530), by at least one of the plurality of environmental sensors, real-time environmental data from within the environment; combining (560) the real-time sound data, the real-time environmental data, and topographical information about the environment to create a propagation map of the Abstract)

    PNG
    media_image3.png
    441
    539
    media_image3.png
    Greyscale

Kristjansson et al. (US 20130238325 A1): Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for enhancing speech recognition accuracy. In one aspect, a method includes receiving an audio signal that corresponds to an utterance recorded by a mobile device, determining a geographic location associated with the mobile device, identifying a set of geotagged audio signals that correspond to environmental audio associated with the geographic location, weighting each geotagged audio signal of the set of geotagged audio signals based on metadata associated with the respective geotagged audio signal, and using the set of weighted geotagged audio signals to Abstract)

    PNG
    media_image4.png
    447
    636
    media_image4.png
    Greyscale

Siegel et al. (US 20140368643 A1): The present invention provides a system, methods, and apparatus to provide surveillance, security, alerting, and tracking functionality. The security system comprises the necessary hardware and software to provide surveillance of a pre-determined area, using a central processing facility located off site to allow for an independent monitoring, information gathering, and decision making component. Such information is collected and the data can be converted into a tactical map. The tactical map includes useful information which can be supplied to responders in an easy to view and understand format. (Abstract
Kato et al. (US 20190146054 A1): This wave source direction estimation apparatus is capable of highly accurately estimating the direction of a wave source even in an environment with a high surrounding noise level, and is provided with: a plurality of input signal acquisition means for acquiring signals generated at a wave source as input signals; a correlation function calculation means for calculating correlation functions on the basis of the input signals acquired by the input signal acquisition means; an envelope function extraction means for extracting envelope functions on the basis of the calculated correlation functions; a combined envelope function calculation means for calculating a combined envelope function by combining the extracted envelope functions; and an estimated direction information generation means for generating estimated direction information about the wave source on the basis of the calculated combined envelope function. (Abstract)

    PNG
    media_image5.png
    297
    422
    media_image5.png
    Greyscale

Deng et al. (US 20200302951 A1): A sound-based activity recognition system has the potential to better detect and identify activity in an environment compared to video-only monitoring systems. However, conventional sound recognition systems Abstract)

    PNG
    media_image6.png
    317
    634
    media_image6.png
    Greyscale

Cuban et al. (US 20170053169 A1): An unmanned aerial vehicle (UAV) can include one or more cameras for capturing image data within a field of view that depends in part upon the location and orientation of the UAV. At least a portion of the image data can be processed on the UAV to locate objects of interest, such as people or cars, and use that information to determine where to fly the drone in order to capture Abstract)
Miller et al. (US 20190188895 A1): “[0369] To randomly select the saccade points, the wearable system can make use of a variety of probabilistic models. For example, the wearable system can select another saccade point from a normal distribution around the current saccade point (e.g., a saccade point of which an avatar's eye gaze vector is currently placed) within an interesting object. As another example, the wearable system can use a distribution function specified in a texture channel and applied to the interesting object as a texture map. For example, where the virtual avatar is looking at a painting, the painting may have some parts that are more interesting to the human eyes than other parts. A texture map can be created to reflect that some parts are more interesting than others on an object. The texture map may have attributes similar to a heat map where brighter portions (e.g., portions with a higher interestingness value) of the texture map represent more interesting portions and darker portions represent less interesting portions (e.g., portions with a lower interestingness value).”
Glatfelter et al. (US 20170357263 A1): An example autonomous vehicle includes a communication interface for receiving instructions to perform a first task in an Abstract)
Wexler et al. (US 20210233539 A1): Disclosed is a system for identifying sound-emanating objects in an environment of a user. The system may comprise at least one memory device and at least one processor programmed to: receive a plurality of images captured by a wearable camera; analyze the received at least one of the plurality of images to determine one or more visual characteristics associated with the at least one sound-emanating object; identify within a database in view of the one or more visual characteristics, the at least one sound-emanating object and determine a degree of certainty of identification; receive audio signals acquired by a wearable microphone; analyze the received audio signals to determine a voiceprint of the at least one sound emanating object; identify the at least one sound-emanating object based on the determined voiceprint: and initiate at least one action based on an identity of the at least one sound-emanating object. (Abstract)

    PNG
    media_image7.png
    453
    719
    media_image7.png
    Greyscale

Wexler et al. (US 20210233539 A1): Intelligent Content Rating Determination Using Multi-tiered Machine Learning.

    PNG
    media_image8.png
    523
    602
    media_image8.png
    Greyscale


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669